          Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 1 of 33



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                           §
In re:                                                     § Chapter 11
                                                           §
EPIC COMPANIES, LLC,                                       § Case No. 19-34752
                                                           §
                  Debtors.1                                § (Joint Administration Pending)
                                                           § (Emergency Hearing Requested)

              DEBTORS’ EMERGENCY MOTION FOR ENTRY OF
    INTERIM AND FINAL ORDERS (I) AUTHORIZING DEBTORS TO (A) OBTAIN
      POSTPETITION SECURED FINANCING PURSUANT TO SECTION 364 OF
THE BANKRUPTCY CODE AND (B) UTILIZE CASH COLLATERAL, (II) GRANTING
       LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS,
(III) GRANTING ADEQUATE PROTECTION, (IV) MODIFYING AUTOMATIC STAY,
   (V) SCHEDULING FINAL HEARING, AND (VI) GRANTING RELATED RELIEF

    EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE
    CONDUCTED ON THIS MATTER ON AUGUST 27, 2019 AT 2:00 PM IN
    COURTROOM 400, 4TH FLOOR, 515 RUSK STREET, HOUSTON, TEXAS 77002. IF
    YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT
    EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER
    APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE
    HEARING. OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
    UNOPPOSED AND GRANT THE RELIEF REQUESTED.

    RELIEF IS REQUESTED NOT LATER THAN AUGUST 27, 2019.

         Epic Companies, LLC (“Epic”) and its subsidiaries, as debtors and debtors in possession

in the above captioned cases (collectively, the “Debtors”) hereby submit this motion (the

“Motion”) for entry of interim and final orders, substantially in the form attached hereto (the

“Order”), pursuant to sections 105, 361, 362, 363, 364, 503, and 507 of title 11 of the United States

Code (the “Bankruptcy Code”), Rules 2002, 4001, and 9014 of the Federal Rules of Bankruptcy


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic Applied
     Technologies, LLC (5844), EPIC Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835), Epic San
     Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the Debtors’
     headquarters is: 1080 Eldridge Parkway, Suite 1300, Houston, Texas 77077.



8326938v2
        Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 2 of 33



Procedure (the “Bankruptcy Rules”), Rules 4001-1, 4002-1, and 9013-1 of the Bankruptcy Local

Rules for the Southern District of Texas (the “Local Rules”), and the Procedures for Complex

Chapter 11 Cases in the Southern District of Texas (the “Complex Case Procedures”) among other

things, (i) authorizing the Debtors to obtain access to the DIP Facility (as defined below) and enter

into that certain Senior Secured Super-Priority Priming Debtor-In-Possession Loan and Security

Agreement, attached hereto as Exhibit A (the “DIP Loan Agreement”),2 (ii) authorizing the

Debtors to continue to use cash collateral in which any of the DIP Secured Parties (as defined

below) or Pre-petition Parties have an interest, subject to certain restrictions, (iii) granting the DIP

Liens and providing the DIP Superpriority Claims (each as defined below) on account of the

obligations incurred by the Debtors under the DIP Facility, (iv) modifying the automatic stay to

the extent necessary to effectuate the terms and conditions of the Order, and (v) granting related

relief. In support of the Motion, the Debtors rely upon and incorporate by reference the Declaration

of Kelton C. Tonn in Support of Chapter 11 Petitions and First Day Pleadings (the “First Day

Declaration”) and the Declaration of Jeffrey T. Varsalone in Support of Debtors’ Emergency

Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition

Secured Financing Pursuant to Section 364 of the Bankruptcy Code and (B) Utilize Cash

Collateral, (II) Granting Liens and Superpriority Administrative Expense Claims, (III) Granting

Adequate Protection, (IV) Modifying Automatic Stay, (V) Scheduling Final Hearing, and

(VI) Granting Related Relief (the “Varsalone Declaration”), each filed with the Court concurrently

with this Motion.




2
    Capitalized terms used but not defined herein have the meanings given to such terms in the DIP Loan Agreement
    or the Order, as applicable.


                                                       2
8326938v2
          Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 3 of 33



                                 PRELIMINARY STATEMENT

        1.      The Debtors seek to continue operations in order to maximize the value of their

estates through a sale of substantially all of their assets. By this Motion, and to continue operations

through the sale, the Debtors are seeking approval of a first priority priming senior secured

delayed-draw term loan debtor in possession credit facility consisting of up to $9.5 million in

commitments provided by White Oak Global Advisors, LLC, as administrative agent and the

lenders thereunder. The Debtors submit that the DIP Facility, as further defined below, is an

exercise of the Debtors’ business judgment because it will allow the Debtors to operate as a going

concern through the sale of substantially all of their assets.

                                 JURISDICTION AND VENUE

        2.      The United States Bankruptcy Court for the Southern District of Texas (the

“Court”) has jurisdiction over these cases, the Debtors, property of the Debtors’ estates and this

matter under 28 U.S.C. § 1334. This is a core proceeding under 28 U.S.C. § 157(b).

        3.      Venue of these cases and this Motion in this District is proper under 28 U.S.C.

§ 1408.

        4.      The bases for the relief requested herein are sections 105, 361, 362, 363, 364, 503,

and 507 of the Bankruptcy Code, Bankruptcy Rules 2002 and 4001, and Local Rule 4002-1.

          CONCISE STATEMENT OF THE MATERIAL TERMS OF THE ORDER
          PURSUANT TO BANKRUPTCY RULE 4001 AND THE UNITED STATES
           BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS
                PROCEDURES FOR COMPLEX CHAPTER 11 CASES

    DIP Facility Term                                      Relief Requested

 DIP Facility             Authorizing the Borrowers to obtain postpetition financing (“DIP Financing”)
                          pursuant to a senior secured, superpriority, priming debtor-in-possession credit
                          facility (the “DIP Facility”, and the loans incurred thereunder, the “DIP Loans”) in
                          an aggregate principal amount of $9,500,000.00 solely on the terms and conditions
                          set forth in the DIP Loan Agreement.




                                                     3
8326938v2
        Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 4 of 33



    DIP Facility Term                                         Relief Requested

 DIP Documents             Authorizing the Debtors to enter into the DIP Agreement, attached hereto as Exhibit
                           A, and certain ancillary documentation (collectively with the DIP Loan Agreement,
                           the “DIP Documents”).

 Adequate Protection       Finding that the adequate protection provided to the Prepetition Secured Parties for
                           any diminution in the value of their respective interests in the value of the Collateral
                           in the Final Order is reasonable and sufficient to protect the interests of the Pre-
                           petition Parties and any other parties holding interests that are secured by the
                           Collateral.

 Cash Collateral           Authorizing the Debtors to continue to use Cash Collateral subject to the restrictions
                           set forth in the DIP Documents, the Interim Order and the Final Order.

 Superpriority Claims      Granting to the DIP Agent (i) superpriority administrative claims (the “DIP
 and DIP Liens             Superpriority Claims”); (ii) perfected senior priming liens on all assets securing the
                           Prepetition Credit Agreement Indebtedness; (iii) perfected senior liens on all assets of
                           the Debtors not subject to a valid, perfected, and non-avoidable lien in existence as of
                           on the Petition Date; and (iv) perfected junior security interests on other assets of the
                           Debtors subject to permitted liens (excluding the Prepetition Credit Agreement Liens)
                           on the Petition Date (the assets referenced in clauses (ii)-(iv) collectively, the “DIP
                           Collateral”).

 Use of DIP Facility       Authorizing the Debtors to use proceeds of the DIP Facility as set forth in the DIP
 Proceeds                  Documents, solely in accordance with the Order and the Budget.

 Automatic Stay            Any automatic stay otherwise applicable to the DIP Agent and the DIP Lenders is
                           hereby modified, without requiring prior notice to or authorization of this Court, to
                           the extent necessary to permit the DIP Agent and the DIP Lenders to (i) declare all
                           DIP Obligations to be due and payable, (ii) declare the termination, reduction, or
                           restriction of any further commitment to extend credit to the Debtors, to the extent
                           any such commitment remains, and/or (iii) terminate the applicable DIP Documents
                           as to any future liability or obligation of the DIP Agent and the DIP Lenders, but
                           without affecting any of the DIP Obligations or the DIP Liens securing the DIP
                           Obligations.

 506(c) Waiver             Subject to and effective only upon entry of the Final Order, no expenses of
                           administration of the Cases or any future proceeding that may result therefrom,
                           including a case under chapter 7 of the Bankruptcy Code, shall be charged against or
                           recovered from the DIP Collateral pursuant to section 506(c) of the Bankruptcy Code.


        5.        The following chart contains a summary of the material terms of the Order, as

required by Bankruptcy Rules 4001(b)(1)(B) and 4001(c)(1)(B) and the United States Bankruptcy




                                                       4
8326938v2
              Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 5 of 33



    Court for the Southern District of Texas Procedures for Complex Chapter 11 Cases (the “Complex

    Case Procedures”).3

                                                 Summary of Material Terms                                      Location
Parties to the DIP Loan    Borrowers: Epic Companies, LLC, Epic Diving & Marine Services, LLC,            DIP Agreement,
Agreement                  and Epic Applied Technologies, LLC.                                            Preamble and
                                                                                                          Recitals
Bankruptcy Rule            Guarantors: Epic Specialty Services, LLC, Epic San Francisco Shipyard,
4001(c)(1)(B)              LLC, King Aire, Inc., Zuma Rock Energy Services, LLC, Epic Alabama             Order, ¶¶ i and ii.
                           Steel, LLC.

                           Administrative Agent: White Oak Global Advisors, LLC

                           DIP Lenders: The lenders party to the DIP Loan Agreement.

Term                       The DIP Facility will mature on the earliest of:                               DIP Agreement
                                                                                                          § 1.01
Bankruptcy Rule                 (i)      the date of the consummation of the 363 Sale; and
4001(b)(l)(B)(iii),
4001(c)(1)(B)                   (ii)     November 11, 2019.

Commitment                 $9.5 million, representing the aggregate principal amount of the DIP           DIP Agreement
                           Lenders’ Commitments, each of which is set forth on Schedule 2.01 to the       § 2.01, Schedule
Bankruptcy Rule            DIP Agreement.                                                                 2.01
4001(c)(1)(B)

Conditions of              Standard and customary conditions of borrowing, the satisfaction of which      DIP Agreement
Borrowing                  is a condition precedent to the obligation of each DIP Lender to make DIP      §§ 4.01, 4.02
                           Loans.
Bankruptcy Rule
4001(c)(1)(B)

Interest Rates             Subject to the provisions hereof (including Section 2.02(d)), from the         DIP Agreement
                           Effective Date until each Delayed Draw Term Loan is paid in full, the          §§ 1.01, 2.02
Bankruptcy Rule            Outstanding Amount of the Delayed Draw Term Loans shall bear interest
4001(c)(1)(B)              at an annual rate of interest equal to ten percent (10.0%), payable in cash.

                           The Default interest rate is equal to the sum of: (a) the interest rate then
                           applicable to the Term Loans; plus (b) 300.00 basis points per annum.

Parties with an Interest   The Prepetition Secured Parties, including the Prepetition Senior Secured      Order, ¶¶ D(iii), (vi)
in Cash Collateral         Parties and the Prepetition Junior Secured Parties.

Bankruptcy Rule
4001(b)(1)(B)(i)




    3
     The summaries contained in this Motion are qualified in their entirety by the provisions of the Order. To the extent
    anything in this Motion is inconsistent with the Order, the terms of the Order shall control.


                                                             5
    8326938v2
             Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 6 of 33




                                            Summary of Material Terms                                       Location
Purposes for Use of   The DIP Loans shall be available on or after the Closing Date and shall be       Order, ¶ 5
Cash Collateral       used by the Borrower, in each case in accordance with the Budget (as
                      defined herein) to (a) fund general corporate needs, including, without
Bankruptcy Rule       limitation, working capital needs, (b) pay administrative expenses of the
4001(b)(1)(B)(ii)     Cases, including reasonable fees and expenses of professionals, and
                      (c) pay any prepetition obligations authorized to be paid pursuant to any
                      “First Day Order” entered by the Court.

Budget                The use of cash and proceeds from the DIP Facility is subject to the             Order, ¶ 13
                      Budget, attached as Exhibit 2 to the Order.
Bankruptcy Rule
4001(b)(1)(B)(ii)

Fees                  On August 27 each year, if any Obligations (other than Unasserted                DIP Agreement
                      Obligations) remain outstanding, Borrowers shall pay to Administrative           § 2.04
Bankruptcy Rule       Agent: (A) an annual loan administration fee equal to Twenty Two
4001(c)(1)(B)         Thousand Dollars ($22,000), and (B) an annual loan valuation fee equal to
                      Twenty Five Thousand Dollars ($25,000); and each installment of each
                      such fee shall be fully earned when due.

Adequate Protection   Adequate Protection Liens.                                                       Order, ¶ 18

Bankruptcy Rule       As adequate protection of the interests of the Prepetition Senior Agent and
4001(b)(1)(B)(ii)     the Prepetition Senior Lenders in the Prepetition Senior Credit Agreement
                      Collateral for their Diminution Claims, the Prepetition Senior Agent, for
                      itself and for the benefit of the Prepetition Senior Lenders, is hereby
                      granted valid and perfected security interests in and liens on the DIP
                      Collateral (the “Senior Adequate Protection Liens”), subordinate only to
                      (1) the DIP Facility, (2) the Carve Out and (3) all perfected non-avoidable
                      senior pre-existing liens as of the Petition Date.

                      As adequate protection of the interests of the Prepetition Junior Agent in
                      the Prepetition Junior Credit Agreement Collateral for its Diminution
                      Claims, the Prepetition Junior Agent is hereby granted valid, binding,
                      continuing, enforceable and fully perfected security interests in and liens
                      on the DIP Collateral (the “Junior Adequate Protection Liens”),
                      subordinate only to (1) the DIP Facility, (2) the Carve Out, (3) all perfected
                      non-avoidable senior pre-existing liens as of the Petition Date, (4) Senior
                      Adequate Protection Liens and (5) the Prepetition Senior Credit Facility.

                      Section 507(b) Claim. As adequate protection for, and to secure payment
                      of an amount equal to, the Diminution Claims the Prepetition Senior
                      Secured Parties are hereby granted as and to the extent provided by
                      Bankruptcy Code Section 507(b) allowed superpriority administrative
                      expense claims against the Debtors with priority over any and all
                      administrative expenses, diminution claims and all other claims against the
                      Debtors, now existing or hereafter arising, of any kind whatsoever,
                      including, without limitation, all administrative expenses of the kind
                      specified in sections 503(b) and 507(b) of the Bankruptcy Code (the
                      “Adequate Protection Superpriority Claims”), which allowed claims shall
                      be payable from and have recourse to all prepetition and postpetition
                      property of the Debtors and their estates and all proceeds thereof
                      (excluding avoidance claims under chapter 5 of the Bankruptcy Code), but


                                                         6
    8326938v2
        Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 7 of 33




                                       Summary of Material Terms                                 Location
                 subject to the payment of the Carve Out, the DIP Superpriority Claims and
                 the DIP Obligations.

                 Interest, Fees, and Expenses. Without further application to this Court, the
                 Debtors are authorized to pay forthwith in cash (i) all accrued and unpaid
                 interest through the Petition Date owed under the Prepetition Senior Credit
                 Agreement (including, without limitation, payment of all outstanding
                 default interest); (ii) cash payments in an amount equal to the regularly
                 scheduled interest at the default interest rate payable under the Prepetition
                 Senior Credit Agreement, on the date and in the manner provided in the
                 Prepetition Senior Credit Agreement; and (iii) all accrued and unpaid fees
                 and disbursements owed to the Prepetition Senior Agent, including all
                 reasonable and documented out-of-pocket fees and expenses of counsel
                 and other professionals of the Prepetition Senior Agent, as provided under
                 the Prepetition Senior Credit Agreement, as applicable and, in each case,
                 whether incurred before or after the Petition Date.

                 Payment of Prepetition Senior Secured Parties’ Professional Fees and
                 Expenses. The Debtors shall pay the Prepetition Senior Secured Parties’
                 professional fees and expenses within ten (10) business’ days (if no written
                 objection is received within such then (10) business day period) after such
                 professional has delivered an invoice substantially in the form provided to
                 the Debtors to date describing such fees and expenses; provided, however,
                 that any such invoice may be redacted to protect privileged, confidential
                 or proprietary information, with a copy of such invoice to the DIP Agent,
                 the U.S. Trustee, and the Committee (if appointed). Written objections to
                 payment of such fees and expenses, which may only be asserted by the
                 Debtors, the DIP Agent, the U.S. Trustee and the Committee (if
                 appointed), must contain a specific basis for the objection and
                 quantification of the undisputed amount of the fees and expenses invoiced;
                 failure to object with specificity or to quantify the undisputed amount of
                 the invoice subject to such objection will constitute a waiver of any
                 objection to such invoice. None of the fees and expenses shall be subject
                 to Court approval or required to be maintained in accordance with the U.S.
                 Trustee Guidelines and no recipient of any such payment shall be required
                 to file with respect thereto any interim or final fee application with the
                 Court; provided, however, if an objection to a professional’s invoice is
                 timely received, the Debtors shall only be required to pay the undisputed
                 amount of the invoice and the Court shall have jurisdiction to determine
                 the disputed portion of such invoice if the parties are unable to resolve the
                 dispute.

                 Adequate Protection Payments. Prior to the Petition Date, the Prepetition
                 Senior Agent received proceeds in the amount of $649,634.38 (the
                 “Designated Cash Collateral”) from the exercise of secured creditor
                 remedies with respect to Epic’s deposit accounts in accordance with the
                 terms of the control agreements which were executed with respect to such
                 deposit accounts, and which had not been applied by the Prepetition Senior
                 Agent to satisfy the Prepetition Senior Credit Agreement Indebtedness as
                 of the Petition Date. As additional adequate protection, the Prepetition
                 Senior Agent shall be authorized and entitled to use and/or apply the
                 Designated Cash Collateral to satisfy (i) prepetition accrued and unpaid
                 fees and disbursements of the Prepetition Senior Secured Parties, including
                 professional fees and expenses incurred by the Prepetition Senior Secured

                                                    7
8326938v2
            Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 8 of 33




                                                    Summary of Material Terms                                     Location
                        Parties, and/or (ii) other Prepetition Senior Credit Agreement
                        Indebtedness.

Reporting Information   The Debtors shall deliver:                                                            DIP Agreement
                                                                                                              § 6.01(e)
                        Monthly (or more frequently if so requested by Administrative Agent):
Bankruptcy Rule
4001(c)(l)(B)                  (i)          not later than thirty (30) days after each Fiscal Month:
                                            (A) accounts receivable listings and agings and Inventory
                                            reports for the preceding Fiscal Month; and (B) accounts
                                            payable listings and agings as at the preceding Fiscal month
                                            end;
                               (ii)         information regarding idle and repair times for any Vessel;
                               (iii)        a detailed asset report setting forth the information listed in
                                            Exhibit E together with other information requested by
                                            Agent and Lenders from time to time.
                        Upon request by Administrative Agent:
                               (iv)         a revised Budget of Loan Parties; and
                               (v)          such other reports as to the Collateral, or the financial
                                            condition of Loan Parties, as Administrative Agent may
                                            reasonably request.
Chapter 11 Milestones   The DIP Agreement will require compliance with the Milestones, which                  DIP Agreement
                        include:                                                                              § 8.01(s)
Bankruptcy Rule
4001(c)(1)(B)             i.          on the Petition Date, the Loan Parties shall file a motion seeking
                                      approval of the Agreement and the Delayed Draw Term Loans;

                         ii.          on or before the date that is three (3) days after the Petition Date,
                                      the Interim Order shall have been entered by the Bankruptcy Court;

                        iii.          on or before the 20th day after the Petition Date, the Conversion
                                      Date shall have occurred;

                        iv.           to the extent that (A) Epic is not a Party to this Agreement, or
                                      (B) Epic has not been authorized by the Orders to incur secured
                                      indebtedness or to make payments in respect of the fees and other
                                      amounts as contemplated by and in accordance with the
                                      Agreement, then on or before the date that is two Business Days
                                      after the Conversion Date (X) Epic shall have executed and
                                      delivered the Epic Joinder to Administrative Agent, and (Y) to the
                                      extent not already provided for in the applicable Order then in
                                      effect, the Bankruptcy Court shall have entered a Court Order, on
                                      terms consistent with the Orders and otherwise in form and
                                      substance satisfactory to Administrative Agent authorizing Epic to
                                      execute the Epic Joinder and providing that the Orders are
                                      applicable with respect to Epic, in each case nunc pro tunc to the
                                      Petition Date;




                                                                 8
   8326938v2
             Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 9 of 33




                                               Summary of Material Terms                                        Location
                         v.      on or before the date that is thirty-five (35) days after the Petition
                                 Date, the Final Order shall have been entered by the Bankruptcy
                                 Court and shall apply to all of the Loan Parties (including Epic);

                        vi.      on or before the date that is three (3) days after the Petition Date,
                                 the Loan Parties shall have filed a motion with the Bankruptcy
                                 Court seeking approval of a 363 Sale (including approval of the
                                 right of the Lenders and the Pre-Petition Parties to “credit bid” for
                                 or otherwise purchase the Loan Parties), approval of such sale to
                                 the Stalking Horse Bidder (subject to higher and better offers), if
                                 any, and bid protections, sale procedures and auction procedures
                                 in connection therewith, in form and substance satisfactory to the
                                 Administrative Agent and Required Lenders (the “Sale Motion”);

                       vii.      on or before the Petition Date, the Loan Parties shall have begun
                                 to solicit bids from potential bidders in the 363 Sale including
                                 resoliciting bids from potential buyers contacted by the Loan
                                 Parties prior to the Petition Date;

                       viii.     on or before the date that is thirty-five (35) days after the Petition
                                 Date, the Loan Parties shall have obtained an order of the
                                 Bankruptcy Court, in form and substance satisfactory to the
                                 Administrative Agent and Required Lenders, approving bid
                                 protections, sale procedures and auction procedures in connection
                                 with the 363 Sale and of the bid of the Stalking Horse Bidder;

                        ix.      on or before the date that is sixty-five (65) days after the Petition
                                 Date, the Loan Parties shall have obtained an order of the
                                 Bankruptcy Court, in form and substance satisfactory to the
                                 Administrative Agent, granting the Sale Motion in form and
                                 substance satisfactory to the Administrative Agent and Required
                                 Lenders; and

                         x.      on or before the date that is seventy-five (75) days after the Petition
                                 Date, the Loan Parties shall have consummated the 363 Sale

Liens and Priorities     DIP Superpriority Claims. Pursuant to section 364(c)(1) of the Bankruptcy         Order, ¶¶ 7, 9
                         Code, all of the DIP Obligations shall constitute allowed claims against
Bankruptcy Rule          the Debtors with priority over any and all administrative expenses,
4001(c)(l)(B)(i)         diminution claims (including all Adequate Protection Provisions (as
                         defined herein)), and all other claims against the Debtors, now existing or
                         hereafter arising, of any kind whatsoever, including, without limitation, all
                         administrative expenses or other claims arising under sections 105, 326,
                         328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1113 or 1114
                         or any other provision of the Bankruptcy Code (the “DIP Superpriority
                         Claims”), which allowed claims shall be payable from and have recourse
                         to all prepetition and postpetition property of the Debtors and their estates
                         and all proceeds thereof, subject only to the Carve Out.
                         DIP Liens. As security for the DIP Obligations, effective and perfected
                         automatically upon the date of the Interim Order and without the necessity
                         of the execution by the Debtors (or recordation or other filing) of security
                         agreements, control agreements, pledge agreements, financing statements,
                         mortgages or other similar documents, or the possession or control by the

                                                             9
    8326938v2
        Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 10 of 33




                                            Summary of Material Terms                                  Location
                      DIP Agent of any DIP Collateral (as defined herein), the following security
                      interests and liens (all such liens and security interests granted to the DIP
                      Agent, for its respective benefit and for the benefit of the DIP Lenders,
                      pursuant to the Interim Order and the DIP Documents, (the “DIP Liens”)
                      are hereby granted to the DIP Agent, for their respective benefit and the
                      benefit of the DIP Lenders:
                      (a)       pursuant to section 364(d) of the Bankruptcy Code, perfected
                      senior priming liens on all assets securing the Prepetition Credit
                      Agreement Indebtedness, regardless of whether any lien or any security
                      interest securing or purporting to secure the Prepetition Credit Agreement
                      Indebtedness is valid or invalid, perfected or unperfected, or avoidable or
                      non-avoidable, subject to all perfected non-avoidable senior pre-existing
                      liens as of the Petition Date including with respect to the Hedron, a Vessel
                      flagged under the laws of Vanuatu, any maritime lien for “necessaries”
                      within the meaning of the Commercial Instruments and Maritime Liens
                      Act, 46 U.S.C. §§ 31301 et seq. that have attached to such Vessel and
                      which have not been bonded in accordance with applicable law;
                      (b)       pursuant to section 364(c)(2) of the Bankruptcy Code, perfected
                      senior liens on all assets of the Debtors not subject to a valid, perfected,
                      and non-avoidable lien in existence as of on the Petition Date (or as such
                      lien may be perfected after the Petition Date to the extent permitted by
                      section 546 of the Bankruptcy Code);4 and
                      (c)      pursuant to section 364(c)(3) of the Bankruptcy Code, perfected
                      junior security interests on other assets of the Debtors subject to permitted
                      liens (excluding the Prepetition Credit Agreement Liens) on the Petition
                      Date (the assets referenced in clauses (a)-(c) collectively, the “DIP
                      Collateral”).

                      The DIP Collateral includes all tangible and intangible prepetition and
                      postpetition property and interests in property of the Debtors, whether
                      existing on or as of the Petition Date or thereafter acquired, including,
                      without limitation: (i) all accounts, chattel paper, deposit accounts,
                      documents, equipment, general intangibles, intellectual property,
                      instruments, insurance, inventory, investment property, letter-of-credit
                      rights, money and any supporting obligations related thereto; (ii) all
                      commercial tort claims; (iii) all books and records pertaining to the DIP
                      Collateral; (iv) all property of any Prepetition Credit Party held by the DIP
                      Agent, the DIP Lenders or any Prepetition Secured Party, including all
                      property of every description, in the custody of or in transit to the DIP
                      Agent, the DIP Lenders or any Prepetition Secured Party for any purpose,
                      including safekeeping, collection or pledge, for the account of such party
                      or as to which such party may have any right or power, including, but not
                      limited to cash; (v) all other goods (including, but not limited to, fixtures)
                      and personal property, whether tangible or intangible and wherever
                      located; (vi) all owned real property interests, and to the extent subject to
                      a prepetition mortgage in favor of the Prepetition Agent, leased real
                      property (including, for the avoidance of doubt, any ground leases) and all
                      proceeds of all other leased property; (vii) actions brought under section


4
    Pursuant to paragraph 9(b), the Interim Order grants liens on the Debtors’ unencumbered assets, which includes
    certain real property in Houma, Louisiana located at 168, 306, and 403 Menard Road and 600 Thompson Road.


                                                         10
8326938v2
            Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 11 of 33




                                            Summary of Material Terms                                       Location
                     549 of the Bankruptcy Code to recover any post-petition transfer of DIP
                     Collateral; and (ix) all proceeds of the foregoing, plus all Prepetition Credit
                     Agreement Collateral.
Carve Out            The Order provides the liens and DIP Superpriority Claims provided under          Order, ¶ 8
                     the DIP Facility shall be subject to a carve-out consisting of the sum of
Bankruptcy Rule
4001(c)(1)(B)             (i) all fees required to be paid to the Clerk of the Court and to the
                     Office of the United States Trustee under section 1930(a) of title 28 of the
                     United States Code plus interest at the statutory rate (without regard to the
                     notice set forth in (iii) below),

                           (ii) all reasonable fees and expenses up to $50,000 incurred by a
                     trustee under section 726(b) of the Bankruptcy Code (without regard to the
                     notice set forth in (iii) below),

                          (iii) to the extent allowed at any time, whether by interim order,
                     procedural order, or otherwise, unpaid fees and expenses (the “Allowed
                     Professional Fees”) incurred by persons or firms retained by the Debtors
                     pursuant to sections 327 or 328 of the Bankruptcy Code (the “Debtor
                     Professionals”) and the Committee (if appointed), pursuant to sections
                     328 or 1103 of the Bankruptcy Code and, with respect to Committee
                     professionals (the “Committee Professionals”) and the Debtor
                     Professionals (together with the Committee Professionals, the
                     “Professional Persons”) at any time before or on the first business day
                     following delivery by the DIP Agent of a Carve Out Trigger Notice (as
                     defined herein), whether allowed by the Court prior to or after delivery of
                     a Carve Out Trigger Notice, and

                           (iv) Allowed Professional Fees of Professional Persons in an
                     aggregate amount not to exceed $200,000 incurred after the first business
                     day following delivery by the DIP Agent of the Carve Out Trigger Notice,
                     to the extent allowed at any time, whether by interim order, procedural
                     order, or otherwise (the amounts set forth in this clause (iv) being the
                     “Post-Carve Out Trigger Notice Cap”).

                     For purposes of the foregoing, “Carve Out Trigger Notice” shall mean a
                     written notice delivered by e-mail (or other electronic means) by the DIP
                     Agent to the Debtors, their lead restructuring counsel, the U.S. Trustee,
                     and counsel to the Committee, which notice may be delivered following
                     the occurrence and during the continuation of an Event of Default (as
                     defined herein) and acceleration of the DIP Obligations under the DIP
                     Facility stating that the Post-Carve Out Trigger Notice Cap has been
                     invoked. For the avoidance of doubt and notwithstanding anything to the
                     contrary herein or in the DIP Agreement, the Carve Out shall be senior to
                     all liens and claims securing the DIP Facility, the DIP Liens, the DIP
                     Superpriority Claims, and the Adequate Protection Liens, and any and all
                     other forms of adequate protection, liens, or claims securing the DIP
                     Obligations or the Prepetition Credit Agreement Indebtedness.

Events of Default    The DIP Agreement contains events of default that are usual and                   DIP Agreement
                     customary for debtor in possession financings, including without                  § 8.01
                     limitation, a breach of any milestone.



                                                        11
   8326938v2
           Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 12 of 33




                                                Summary of Material Terms                                       Location
Bankruptcy Rule
4001(c)(l)(B)

Waiver/Modification of   Upon the occurrence and during the continuation of an Event of Default,           Order, ¶¶ 12, 22
the Automatic Stay       any automatic stay otherwise applicable to the DIP Agent and the DIP
                         Lenders is hereby modified, without requiring prior notice to or
                         authorization of this Court, to the extent necessary to permit the DIP Agent
                         and the DIP Lenders to (i) declare all DIP Obligations to be due and
                         payable, (ii) declare the termination, reduction, or restriction of any further
                         commitment to extend credit to the Debtors, to the extent any such
                         commitment remains, and/or (iii) terminate the applicable DIP Documents
                         as to any future liability or obligation of the DIP Agent and the DIP
                         Lenders, but without affecting any of the DIP Obligations or the DIP Liens
                         securing the DIP Obligations.

                         In addition to the rights and remedies described above, upon not less than
                         five (5) business days’ prior written notice to the Debtors (with a copy to
                         counsel to each of the Prepetition Agent, the Committee, if any, and the
                         U.S. Trustee) and a notice filed on the Court’s docket within two (2) hours
                         of its delivery to the Debtors, following the occurrence and continuance of
                         an Event of Default, the DIP Agent is hereby granted relief from the
                         automatic stay provisions of section 362 of the Bankruptcy Code without
                         further notice, hearing, motion, order or other action of any kind, to
                         foreclose on, or otherwise enforce and realize on, their DIP Liens on all or
                         any portion of the DIP Collateral, including by collecting accounts
                         receivable and applying the proceeds thereof to the applicable DIP
                         Obligations, and by occupying the Debtors’ premises to sell or otherwise
                         dispose of the DIP Collateral. Solely during the foregoing five (5) business
                         day period the Debtors may seek, and the DIP Agent shall consent, to an
                         emergency hearing on the notice of an Event of Default; provided,
                         however, that the issues that may be raised by the Debtors in opposition to
                         the exercise of rights and remedies are (i) whether an Event of Default has
                         in fact occurred and is continuing, (ii) contesting whether the Debtors may
                         use Cash Collateral on an emergency basis, or (iii) arguing for the
                         continued imposition of the automatic stay to the extent that it would be
                         lifted pursuant to paragraph 12(b) of the Interim Order, and other than as
                         set forth in the prior clause of this proviso, the Debtors hereby waive their
                         right to seek any relief, whether under section 105 of the Bankruptcy Code
                         or otherwise, that would in any way impair, limit or restrict, or delay the
                         exercise or benefit of, the rights and remedies of the DIP Agent and the
                         DIP Lenders under the DIP Documents or the Interim Order; provided,
                         further that during such five (5) business day period, the Debtors may not
                         use Cash Collateral except to pay regular payroll and other expenses
                         critical to keep the business of the Debtors operating in accordance with
                         the Budget.

                         The DIP Agent, the DIP Lenders, and the Prepetition Agent are hereby
                         authorized, but not required, to file or record financing statements,
                         intellectual property filings, mortgages, notices of lien or similar
                         instruments in any jurisdiction, take possession or control over, or take any
                         other action in order to validate and perfect the liens and security interests
                         granted to them hereunder.



                                                            12
   8326938v2
            Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 13 of 33




                                                Summary of Material Terms                                       Location
Waiver/Modification of    The DIP Agent, the DIP Lenders, and the Prepetition Agent are hereby             Order, ¶ 22
Applicability of          authorized, but not required, to file or record financing statements,
Nonbankruptcy Law         intellectual property filings, mortgages, notices of lien or similar
Relating to Perfection    instruments in any jurisdiction, take possession or control over, or take any
or Enforceability of      other action in order to validate and perfect the liens and security interests
Liens                     granted to them hereunder. Whether or not the DIP Agent, the DIP
                          Lenders, or the Prepetition Agent choose to file such financing statements,
Bankruptcy Rule           intellectual property filings, mortgages, notices of lien or similar
4001(c)(1)(B)(vii)        instruments, take possession of or control over, or otherwise confirm
                          perfection of the liens and security interests granted to them hereunder,
                          such liens and security interests shall be deemed valid, perfected, allowed,
                          enforceable, non-avoidable and not subject to challenge, dispute or
                          subordination immediately upon entry of the Interim Order, but subject in
                          all respects to the provisions of the Interim Order.

Indemnification           Loan Parties shall indemnify each Indemnitee against, and hold each              DIP Agreement
                          Indemnitee harmless from, any and all losses, claims, damages, liabilities       § 10.04(b)
Bankruptcy Rule           and related expenses (including the fees, charges and disbursements of any
4001(c)(1)(B)(ix)         counsel for any Indemnitee), and shall indemnify and hold harmless each
                          Indemnitee from all fees and time charges and disbursements for attorneys,
                          who may be employees of any Indemnitee, incurred by any Indemnitee or
                          asserted against any Indemnitee by any third party or by Loan Parties
                          arising out of, in connection with, or as a result of: (i) the execution or
                          delivery of the Agreement, any other Loan Document or any document
                          contemplated hereby or thereby, the performance by the parties hereto of
                          their respective obligations hereunder or thereunder or the consummation
                          of the transactions contemplated hereby or thereby; (ii) any Term Loan or
                          the use or proposed use of the proceeds thereof; (iii) any actual or alleged
                          presence or release of Hazardous Materials on or from any property owned
                          or operated by Loan Parties or any Subsidiary thereof or any
                          Environmental Claim or Environmental Liability related in any way to
                          Loan Parties or any Subsidiary thereof; or (iv) any actual or prospective
                          claim, litigation, investigation or proceeding relating to any of the
                          foregoing, whether based on contract, tort or any other theory, whether
                          brought by a third party or by Loan Parties or any Subsidiary thereof, and
                          regardless of whether any Indemnitee is a party thereto; provided that such
                          indemnity shall not, as to any Indemnitee, be available to the extent that
                          such losses, claims, damages, liabilities or related expenses are determined
                          by a court of competent jurisdiction by a final and non-appealable
                          judgment to have resulted result from the gross negligence or willful
                          misconduct of such Indemnitee.


                      STATEMENT REGARDING SIGNIFICANT PROVISIONS

             6.      The Order contains the following provisions (the “Significant Provisions”)

    identified in the Complex Case Procedures.5


    5
        Pursuant to the Complex Case Procedures, ¶ 21, effective June 21, 2019, Debtor(s)’s counsel should highlight
        provisions of proposed orders issued under 11 U.S.C. §§ 363 or 364 that contain the following: a. Sale or plan

                                                             13
    8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 14 of 33



                 a.       Sale or Plan Confirmation Milestones. Section 8.01(s) of the DIP
                          Agreement provides that:

                          (i)    on the Petition Date, the Loan Parties shall file a motion seeking
                          approval of the Agreement and the Delayed Draw Term Loans;

                          (ii)   on or before the date that is three (3) days after the Petition Date, the
                          Interim Order shall have been entered by the Bankruptcy Court;

                          (iii) on or before the 20th day after the Petition Date, the Conversion
                          Date shall have occurred;

                          (iv)    to the extent that (A) Epic is not a Party to the Agreement, or
                          (B) Epic has not been authorized by the Orders to incur secured
                          indebtedness or to make payments in respect of the fees and other amounts
                          as contemplated by and in accordance with this Agreement, then on or
                          before the date that is two Business Days after the Conversion Date (X)
                          Epic shall have executed and delivered the Epic Joinder to Administrative
                          Agent, and (Y) to the extent not already provided for in the applicable Order
                          then in effect, the Bankruptcy Court shall have entered a Court Order, on
                          terms consistent with the Orders and otherwise in form and substance
                          satisfactory to Administrative Agent authorizing Epic to execute the Epic
                          Joinder and providing that the Orders are applicable with respect to Epic, in
                          each case nunc pro tunc to the Petition Date;

                          (v)     on or before the date that is thirty-five (35) days after the Petition
                          Date, the Final Order shall have been entered by the Bankruptcy Court and
                          shall apply to all of the Loan Parties (including Epic);

                          (vi)    on or before the date that is three (3) days after the Petition Date, the
                          Loan Parties shall have filed a motion with the Bankruptcy Court seeking
                          approval of a 363 Sale (including approval of the right of the Lenders and
                          the Pre-Petition Parties to “credit bid” for or otherwise purchase the Loan
                          Parties), approval of such sale to the Stalking Horse Bidder (subject to
                          higher and better offers), if any, and bid protections, sale procedures and
                          auction procedures in connection therewith, in form and substance
                          satisfactory to the Administrative Agent and Required Lenders (the “Sale
                          Motion”);

                          (vii) on or before the Petition Date, the Loan Parties shall have begun to
                          solicit bids from potential bidders in the 363 Sale including resoliciting bids



   confirmation milestones; b. Cross-collateralization; c. Roll ups; d. Liens on avoidance actions or proceeds of
   avoidance actions; e. Default provisions and remedies; f. Releases of claim against lender or others; g. Limitations
   on fees for advisors to official committees; h. Priming liens; i. Any other provision that limits the ability of estate
   fiduciaries to fulfill their duties under the Bankruptcy Code and applicable law.


                                                          14
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 15 of 33



                  from potential buyers contacted by the Loan Parties prior to the Petition
                  Date;

                  (viii) on or before the date that is thirty-five (35) days after the Petition
                  Date, the Loan Parties shall have obtained an order of the Bankruptcy Court,
                  in form and substance satisfactory to the Administrative Agent and
                  Required Lenders, approving bid protections, sale procedures and auction
                  procedures in connection with the 363 Sale and of the bid of the Stalking
                  Horse Bidder;

                  (ix)    on or before the date that is sixty-five (65) days after the Petition
                  Date, the Loan Parties shall have obtained an order of the Bankruptcy Court,
                  in form and substance satisfactory to the Administrative Agent, granting the
                  Sale Motion in form and substance satisfactory to the Administrative Agent
                  and Required Lenders; and

                  (x)     on or before the date that is seventy-five (75) days after the Petition
                  Date, the Loan Parties shall have consummated the 363 Sale.

             b.   Cross-Collateralization. None.

             c.   Roll Ups. None.

             d.   Liens on Avoidance Actions or Proceeds of Avoidance Actions. Upon
                  entry of the Final DIP Order, the DIP Facility shall be secured by liens on
                  the proceeds of Avoidance Actions.

             e.   Default Provisions and Remedies. The DIP Agreement contains
                  customary Events of Default provisions, including case milestones, and will
                  allow for remedies by the Administrative Agent upon direction by the
                  Required Lenders. See DIP Agreement §§ 8.01-02.

             f.   Releases of Claim Against Lender or Others. The Order provides for the
                  unconditional release and discharge by the Debtors of each of the
                  Prepetition Secured Parties from any and all obligations and liabilities
                  related to any of the Prepetition Credit Documents and the transactions
                  contemplated under such documents.

             g.   Limitations on Fees for Advisors to Official Committees. The Order
                  provides that the Committee may expend up to $50,000 for the fees and
                  expenses incurred in connection with the investigation of, but not litigation,
                  objection or any challenge to, the stipulations and admissions contained in
                  paragraph D. See Order ¶ 30.

             h.   Priming Liens. The Order provides the DIP Agent for its own benefit and
                  the benefit of the DIP Lenders pursuant to section 364(d) of the Bankruptcy
                  Code perfected senior priming liens on all assets securing the Prepetition
                  Credit Agreement Indebtedness, regardless of whether any lien or any

                                            15
8326938v2
        Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 16 of 33



                       security interest securing or purporting to secure the Prepetition Credit
                       Agreement Indebtedness is valid or invalid, perfected or unperfected, or
                       avoidable or non-avoidable, subject to all perfected non-avoidable senior
                       pre-existing liens as of the Petition Date including with respect to the
                       Hedron, a Vessel flagged under the laws of Vanuatu, any maritime lien for
                       “necessaries” within the meaning of the Commercial Instruments and
                       Maritime Liens Act, 46 U.S.C. §§ 31301 et seq. that have attached to such
                       Vessel and which have not been bonded in accordance with applicable law.

        7.     The explanation for the inclusion of the foregoing Significant Provisions, as

required by Complex Case Procedures ¶¶ 21(a)–(i), which is made applicable by Bankruptcy Local

Rule 1075-1, is that is that such Significant Provisions were necessary to obtain the DIP Lenders’

agreement to provide the DIP Facility on the terms and conditions reflected in the DIP Agreement.

As set forth herein, the DIP Facility is critical to ensure that the Debtors have sufficient liquidity

to conduct a competitive sale process that will maximize value of the Debtors’ estates for all parties

in interest.

        8.     In light of the foregoing, the Debtors submit that the Significant Provisions are

appropriate under the facts and circumstances of these chapter 11 cases. Accordingly, the

Significant Provisions in the Order should be approved.

                                         BACKGROUND

        A.     General Background

        9.     On August 26, 2019 (the “Petition Date”), the Debtors each commenced a case by

filing a petition for relief under chapter 11 of the Bankruptcy Code (collectively, the “Chapter 11

Cases”).

        10.    The Debtors continue to operate their businesses and manage their properties as

debtors and debtors in possession pursuant to Bankruptcy Code sections 1107(a) and 1108.




                                                 16
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 17 of 33



       11.     To date, no creditors’ committee has been appointed in the Chapter 11 Cases by the

Office of the United States Trustee for the Southern District of Texas (the “U.S. Trustee”). No

trustee or examiner has been appointed in the Chapter 11 Cases.

       12.     The Debtors are a full-service provider to the global decommissioning, installation

and maintenance markets headquartered in Houston, Texas. The Debtors’ services include heavy

lift, diving and marine, and well services.

       13.     The Debtors filed these Chapter 11 Cases to market and sell the Debtors’ business

as a going concern. For weeks prior to the Petition Date, the Debtors and their fiduciaries worked

to secure postpetition financing to provide sufficient liquidity to support the Debtors’ business,

pay their remaining employees and to protect their critical stakeholders during the marketing and

sale of the Debtors’ assets.

       14.     Additional information regarding the Debtors and the Chapter 11 Cases, including

the Debtors’ business operations, capital structure, financial condition, and the reasons for and

objectives of the Chapter 11 Cases, is set forth in the First Day Declaration, filed

contemporaneously with this Motion.

       B.      Summary of the Debtors’ Pre-Petition Capital Structure

       15.     Epic Companies, Epic Diving & Marine Services, LLC, Epic Applied, Epic

Specialty Services, LLC, Epic San Francisco Shipyard, LLC, King Aire, Inc., Zuma Rock Energy

Services, LLC, Epic Alabama Steel, LLC, TSB Holding Company, LLC, TSB Offshore Inc., ERP

Environmental Fund, Inc., Ana M. Clarke, Thomas M. Clarke and David A. Wiley (the

“Prepetition Senior Credit Parties”), White Oak, as administrative agent (in such capacity, the

“Prepetition Senior Agent”), and the lenders from time to time party thereto (the “Prepetition

Senior Lenders” and, together with the Prepetition Senior Agent, the “Prepetition Senior Secured

Parties”), are party to that certain Credit Agreement, dated as of July 22, 2019 (as the same has

                                               17
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 18 of 33



been and may be amended, restated, amended and restated, refinanced, replaced, supplemented, or

otherwise modified prior to the Petition Date, the “Prepetition Senior Credit Agreement”) and,

together with all agreements, documents, certificates and instruments delivered or executed from

time to time in connection therewith, as hereafter amended, restated, amended and restated,

supplemented, or otherwise modified from time to time in accordance with the terms thereof and

hereof (collectively, the “Prepetition Senior Credit Documents”).

       16.     As of the Petition Date, the outstanding aggregate principal amount under the

Prepetition Senior Credit Agreement was not less than $50,295,463.69 (together with all other

outstanding Obligations, as defined in the Prepetition Senior Credit Agreement, including interest,

fees and expenses, the “Prepetition Senior Credit Agreement Indebtedness”).

       17.     To secure the Prepetition Senior Credit Agreement Indebtedness, the Prepetition

Senior Credit Parties granted to the Prepetition Senior Agent, for the benefit of such agent and the

Prepetition Senior Lenders, valid, binding, perfected, first priority security interests in and

continuing liens (the “Prepetition Senior Credit Agreement Liens”) on substantially all of their

assets and property including the Collateral (as defined in the Prepetition Senior Credit

Agreement), which includes, without limitation, the Vessels (as defined in the Prepetition Senior

Credit Agreement) (and any asset related thereto or located thereon), certain pledges of equity

interests pursuant to the Sanare Pledge Agreement (as defined in the Prepetition Senior Credit

Agreement), Real Property Collateral (as defined in the Prepetition Senior Credit Agreement), all

other collateral as described or defined in any other Collateral Document (as defined in the

Prepetition Senior Credit Agreement) and Cash Collateral (as defined herein) and all proceeds,

products, accessions, rents, and profits thereof, in each case whether then owned or existing or

thereafter acquired or arising (collectively, the “Prepetition Senior Credit Agreement Collateral”).



                                                18
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 19 of 33



       18.     Epic Companies, Epic Diving & Marine Services, LLC, Epic Applied, Epic

Specialty Services, LLC, Epic San Francisco Shipyard, LLC, King Aire, Inc., Zuma Rock Energy

Services, LLC, Epic Alabama Steel, LLC, TSB Holding Company, LLC, TSB Offshore Inc., ERP

Environmental Fund, Inc., Ana M. Clarke, Thomas M. Clarke, David A. Wiley, and Thomas M.

Clarke and Ana M. Clarke 100% JTWROS (collectively, the “Prepetition Junior Credit Parties”

together with the Prepetition Senior Credit Parties, the “Prepetition Credit Parties”), Acqua Liana

Capital Partners, LLC, as administrative agent (in such capacity, the “Prepetition Junior Agent”

together with the Prepetition Senior Agent, the “Prepetition Agents”), and the lenders from time

to time party thereto (the “Prepetition Junior Lenders” together with the Prepetition Subordinated

Agent, the “Prepetition Junior Secured Parties” and together with the Prepetition Senior Secured

Parties, the “Prepetition Secured Parties”), are party to that certain Third Amended and Restated

Loan and Security Agreement, dated as of July 22, 2019 (as the same has been and may be

amended, restated, amended and restated, refinanced, replaced, supplemented, or otherwise

modified prior to the Petition Date, the “Prepetition Junior Credit Agreement” together with the

Prepetition Senior Credit Agreement, the “Prepetition Credit Agreements”) and, together with all

agreements, documents, certificates and instruments delivered or executed from time to time in

connection therewith, as hereafter amended, restated, amended and restated, supplemented, or

otherwise modified from time to time in accordance with the terms thereof and hereof (collectively,

the “Prepetition Junior Credit Documents” together with the Prepetition Senior Documents, the

“Prepetition Credit Documents”).

       19.     As of the Petition Date, the outstanding aggregate principal amount under the

Prepetition Junior Credit Agreement was not less than $65,340,299.28 (together with all other

outstanding Obligations, as defined in the Prepetition Junior Credit Agreement, including interest,



                                                19
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 20 of 33



fees and expenses, the “Prepetition Junior Credit Agreement Indebtedness” together with the

Prepetition Senior Credit Agreement Indebtedness, the “Prepetition Credit Agreement

Indebtedness”).

       20.     To secure the Prepetition Junior Credit Agreement Indebtedness, the Prepetition

Junior Credit Parties granted to the Prepetition Junior Agent, for the benefit of such agent and the

Prepetition Junior Lenders, valid, binding, perfected, second priority security interests in and

continuing liens (the “Prepetition Junior Credit Agreement Liens” together with the Prepetition

Senior Credit Agreement Liens, the “Prepetition Credit Agreement Liens”) on the Prepetition

Senior Credit Agreement Collateral, subject in all respects to the first priority liens of the

Prepetition Senior Agent on such collateral (the “Prepetition Junior Credit Agreement Collateral”

together with the Prepetition Senior Credit Agreement Collateral, the “Prepetition Credit

Agreement Collateral”).

       21.     The Prepetition Senior Agent and the Prepetition Junior Agent entered into that

certain Intercreditor and Subordination Agreement dated as of July 22, 2019 (the “Prepetition

Intercreditor Agreement”) to govern the respective rights, interests, obligations, priority, and

positions of the Prepetition Secured Parties with respect to the assets and properties of the

Prepetition Credit Parties. Each of the Prepetition Credit Parties under the Prepetition Credit

Documents acknowledged and agreed to the Prepetition Intercreditor Agreement.

       C.      Entry into the DIP Facility

       22.     Epic, Epic Diving & Marine Services, LLC, and Epic Applied Technologies, LLC,

in their capacities as Borrowers, and Epic Specialty Services, LLC, Epic San Francisco Shipyard,

LLC, King Aire, Inc., Zuma Rock Energy Services, LLC, Epic Alabama Steel, LLC, TSB Holding

Company, LLC, TSB Offshore Inc., and ERP Environmental Fund, Inc., in their capacities as

guarantors under the DIP Facility, have negotiated the DIP Agreement with White Oak Global

                                                20
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 21 of 33



Advisors, LLC, as administrative agent (in such capacity, the DIP Agent), and the DIP Lenders,

as lenders, to obtain the DIP Loans through that DIP Facility that shall consist of a first priority

priming senior secured delayed-draw term loan debtor in possession credit facility consisting of

up to $9.5 million.

       23.     After extensive arms’ length, and good faith negotiations, the Prepetition Secured

Parties have agreed to consent to the use of their Prepetition Credit Agreement Collateral,

including Cash Collateral, subject to the provision by the Debtors of adequate protection. Among

other things, the adequate protection contemplated by the DIP Financing is designed to protect the

Prepetition Secured Parties’ interests in the Debtors’ property from any diminution in value caused

by the Debtors’ use of the Prepetition Credit Agreement Collateral, including Cash Collateral,

during the pendency of these Chapter 11 Cases.

                       THE DEBTORS’ NEED FOR DIP FINANCING

       24.     The Debtors seek relief under the DIP Motion to utilize their cash and to obtain

additional financing to prosecute the Chapter 11 Cases and run a sales process. As detailed in the

Varsalone Declaration, the Debtors need the immediate use of cash collateral and additional

financing to fund operations for the sales process. Otherwise, the Debtors will experience

irreparable harm because they cannot their pay employees or professionals without the use of cash

collateral and additional financing. Through the use of cash collateral and the additional financing,

the Debtors will have access to the necessary funding to pay (1) employees and contractors;

(2) rent; (3) insurance; (4) miscellaneous operating expenses including utilities and supplies; and

(5) bankruptcy professionals and asset sale related costs.

       25.     Beginning on or about August 20, 2019, either Mr. Varsalone or other G2

professionals, working under his direction, screened G2’s proprietary database of potential DIP

lenders who might have an interest in providing DIP financing, focusing on DIP size, industry and

                                                 21
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 22 of 33



potential to provide the DIP financing in a second lien position. Ultimately, either Mr. Varsalone

or others at G2 working under my direction, contacted twelve potential lenders. None of the lenders

contacted expressed any interest in exploring a potential financing. Based on the initial feedback

from the potential lenders contacted, it is Mr. Varsalone’s opinion that expanding the scope and

time of the DIP marketing process would not yield any material interest in providing DIP financing

without a priming lien to White Oak or on better terms.

       26.      Because White Oak is currently undersecured, it would be difficult for the Debtors

to demonstrate that White Oak would be adequately protected. Thus, to avoid an expensive, time

consuming fight with the Debtors’ prepetition lender at the beginning of the Debtors’ Chapter 11

Cases, the Debtors exercised their reasonable business judgment in selecting the financing

proposed by White Oak.

       27.      The provisions of the Interim Order were extensively negotiated and are the most

favorable terms that the Debtors were able to obtain under the circumstances. Approval of the

motion will ensure the Debtors are able to maintain their operations, pursue and achieve a

successful restructuring transaction, and maximize the value of their estates for the benefit of their

stakeholders.

                                       BASIS FOR RELIEF

       A.       The Debtors Should Be Authorized to Obtain Postpetition Financing through
                the DIP Documents.

                i.    Entering into the DIP Agreement is an Exercise of the Debtors’ Sound
                Business Judgment.

       28.      The Court should authorize the Debtors, in exercising their sound business

judgment, to enter into the DIP Documents, obtain postpetition DIP financing under the DIP

Facility, and continue using Cash Collateral. Courts grant considerable deference to a debtor’s

business judgment in obtaining postpetition secured credit, so long as the agreement to obtain such

                                                 22
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 23 of 33



credit does not run afoul of the provisions and underlying policy considerations of the Bankruptcy

Code. See, e.g., In re N. Bay Gen. Hosp., Inc., No. 08-20368 (Bankr. S.D. Tex. July 11, 2008)

(order approving postpetition financing as exercise of debtors’ business judgment); In re L.A.

Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will almost always defer to the

business judgment of a debtor in the selection of the lender.”); In re Ames Dep’t Stores, Inc., 115

B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases consistently reflect that the court’s discretion under

section 364 is to be utilized on grounds that permit reasonable business judgment to be exercised

so long as the financing agreement does not contain terms that leverage the bankruptcy process

and powers or its purpose is not so much to benefit the estate as it is to benefit a party-in-interest.”).

        29.     To determine whether a debtor has met the business judgment standard, a court

need only “examine whether a reasonable business person would make a similar decision under

similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also In

re Curlew Valley Assocs., 14 B.R. 506, 513–14 (Bankr. D. Utah 1981) (noting that courts should

not second guess a debtor’s business decision when that decision involves “a business judgment

made in good faith, upon a reasonable basis, and within the scope of [the debtor’s] authority under

the [Bankruptcy] Code”).

        30.     The Debtors’ entry into the DIP Facility represents a sound exercise of their

business judgment. The Debtors are requesting authorization to enter into the DIP Agreement for

the purpose of ensuring sufficient liquidity for a competitive sale process in order to maximize

value for creditors. A result of good-faith, arm’s-length negotiations, the DIP Facility is critical

for the Debtors to execute and complete their restructuring efforts successfully. No alternative

sources of financing with terms as favorable as those contained in the DIP Facility are currently

available to the Debtor.



                                                   23
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 24 of 33



       31.     Absent the DIP Facility, the Debtors’ ability to continue operating as a going

concern will be jeopardized to the detriment of all parties in interest.

       B.      The Debtors Should Be Authorized to Grant Liens and Superpriority Claims
               to the DIP Lenders.

       32.     The Debtors propose to obtain financing under the DIP Facility, in part, by

providing superpriority claims and liens pursuant to section 364(c) and (d) of the Bankruptcy Code.

Significantly, the Debtors propose to provide, subject only to the Carve Out: (a) the DIP

Superpriority Claims; (b) perfected senior priming liens on all assets securing the Prepetition

Credit Agreement Indebtedness, subject to all perfected non-avoidable senior pre-existing liens as

of the Petition Date including with respect to the Hedron, a Vessel flagged under the laws of

Vanuatu, any maritime lien for “necessaries” within the meaning of the Commercial Instruments

and Maritime Liens Act, 46 U.S.C. §§ 31301 et seq. that have attached to such Vessel and which

have not been bonded in accordance with applicable law; (c) perfected senior liens on all assets of

the Debtors not subject to a valid, perfected, and non-avoidable lien in existence as of on the

Petition Date (or as such lien may be perfected after the Petition Date to the extent permitted by

section 546 of the Bankruptcy Code) including, and effective upon entry of a Final Order, the

Avoidance Proceeds; and pursuant to section 364(c)(3) of the Bankruptcy Code, perfected junior

security interests on other assets of the Debtors subject to permitted liens (excluding the Prepetition

Credit Agreement Liens) on the Petition Date.

       33.     In the event that a debtor demonstrates that it is unable to obtain unsecured credit

allowable as an administrative expense under section 503(b)(1) of the Bankruptcy Code, section

364(c) provides that a court:

               may authorize the obtaining of credit or the incurring of debt (1) with
               priority over any or all administrative expenses of the kind specified in
               section 503(b) or 507(b) of the Bankruptcy Code; (2) secured by a lien on


                                                  24
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 25 of 33



               property of the estate that is not otherwise subject to a lien; or (3) secured
               by a junior lien on property of the estate that is subject to a lien.

11 U.S.C. § 364(c); see also In re Crouse Group, Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987)

(secured credit under section 364(c) of the Bankruptcy Code is authorized, after notice and hearing,

upon showing that unsecured credit cannot be obtained).

       34.     Courts have articulated a three-part test to determine whether a debtor is entitled to

financing pursuant to section 364(c) of the Bankruptcy Code. Specifically, courts look to whether:

               a.      the debtor is unable to obtain unsecured credit under section 364(b)
                       of the Bankruptcy Code, i.e., by allowing a lender only an
                       administrative claim;

               b.      the credit transaction is necessary to preserve the assets of the estate;
                       and

               c.      the terms of the transaction are fair, reasonable, and adequate, given
                       the circumstances of the debtor-borrower and proposed lenders.

See In re Ames Dep’t Stores, 115 B.R. 34, 37–40 (Bankr. S.D.N.Y. 1990); see also In re St. Mary

Hosp., 86 B.R. 393, 401–02 (Bankr. E.D. Pa. 1988); Crouse Group, 71 B.R. at 549.

       35.     No party contacted by the Debtors’ advisors during the DIP Facility marketing

process was interested in providing, or willing to provide, a holistic package of postpetition

financing to the Debtors on an unsecured basis. The only option to achieve the terms of the DIP

Facility was for the Debtors to enter into an arrangement with the DIP Lenders whereby the DIP

Facility would be secured by first priority priming liens; no other party offered sufficient

postpetition financing on more favorable terms to meet the Debtors’ liquidity and capital needs to

maintain operations through a sale of the Debtors’ assets.

       36.     Further, section 364(d) of the Bankruptcy Code provides that a debtor may obtain

credit secured by a senior or equal lien on property of the estate already subject to a lien where the

debtor is “unable to obtain such credit otherwise” and “there is adequate protection of the interest


                                                  25
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 26 of 33



of the holder of the lien on the property of the estate on which such senior or equal lien is proposed

to be granted.” 11 U.S.C. § 364(d)(1). As such, the Debtors may incur “priming” liens under the

DIP Facility if they are unable to obtain unsecured or junior secured credit and either (a) the

Prepetition Secured Parties have consented or (b) the Prepetition Secured Parties’ interests in

collateral are adequately protected. Here, the Prepetition Secured Parties have consented to the

priming liens securing the DIP Facility. Further, the Debtors will continue to provide adequate

protection set forth in the Order, whereby Debtors provide the Prepetition Secured Parties with

safeguards to protect against the postpetition diminution in value of the Cash Collateral resulting

from the use, sale, or lease of the Cash Collateral by the Debtors and the imposition of the

automatic stay in the form of superpriority claims under section 507(b) of the Bankruptcy Code,

replacement adequate protection liens, and Adequate Protection Payments, pursuant to the

adequate provisions further detailed above in the Summary of Material Terms. The Pre-petition

Parties will also receive payment of fees and expenses, current reporting under the applicable

Prepetition Debt Documents, and adherence to certain case milestones. Accordingly, the relief

requested pursuant to section 364(d)(1) of the Bankruptcy Code is both warranted and appropriate

under the circumstances.

       C.      No Comparable Alternative to the DIP Facility Is Reasonably Available

       37.     A debtor need only demonstrate “by a good faith effort that credit was not available

without” the protections afforded to potential lenders by sections 364(c) of the Bankruptcy Code.

In re Snowshoe Co., Inc., 789 F.2d 1085, 1088 (4th Cir. 1986); see also In re Plabell Rubber

Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992). Moreover, in circumstances where only

a few lenders likely can or will extend the necessary credit to a debtor, “it would be unrealistic and

unnecessary to require [the debtor] to conduct such an exhaustive search for financing.” Sky Valley,

Inc., 100 B.R. at 113; see also In re Snowshoe Co., 789 F.2d 1085, 1088 (4th Cir. 1986)

                                                 26
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 27 of 33



(demonstrating that credit was unavailable absent the senior lien by establishment of unsuccessful

contact with other financial institutions in the geographic area); In re Stanley Hotel, Inc., 15 B.R.

660, 663 (D. Colo. 1981) (bankruptcy court’s finding that two national banks refused to grant

unsecured loans was sufficient to support conclusion that section 364 requirement was met); In re

Ames Dep’t Stores, 115 B.R. at 37–39 (debtor must show that it made reasonable efforts to seek

other sources of financing under section 364(a) and (b)).

       38.     Here, the Debtors have made a good faith effort to seek out optimal postpetition

financing arrangements to meet their restructuring objectives. While the Debtors entered into these

chapter 11 proceedings with the financial support of the Prepetition Secured Parties, the DIP

Facility represent a superior solution to the Debtors’ financing needs because they represent a

consensual path forward in these chapter 11 cases that provides sufficient liquidity for the Debtors

to maintain operations during a sale process for the sale of substantially all of the Debtors’ assets,

thereby maximizing value for the Debtors’ creditors. Accordingly, the DIP Facility represents the

best option available to address the Debtors’ immediate liquidity needs, and the Debtors

respectfully submit that the terms and conditions of the DIP Facility are reasonable and appropriate

under the circumstances.

       D.      The Use of Cash Collateral is Warranted and Should Be Approved.

       39.     Section 363(e) provides for adequate protection of interests in property when a

debtor uses cash collateral. Further, section 362(d)(1) of the Bankruptcy Code provides for

adequate protection of interests in property due to the imposition of the automatic stay. See In re

Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc). Although section 361 of the Bankruptcy

Code provides examples of forms of adequate protection, such as granting replacement liens and

administrative claims, courts decide what constitutes sufficient adequate protection on a case by

case basis. See, e.g., In re Swedeland Dev. Grp., Inc., 16 F.3d 552, 564 (3d Cir. 1994); In re Satcon

                                                 27
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 28 of 33



Tech. Corp., No. 12-12869 (KG), 2012 WL 6091160, at *6 (Bankr. D. Del. Dec. 7, 2012); In re

Columbia Gas Sys., Inc., Nos. 91-803, 91-804, 1992 WL 79323, at *2 (Bankr. D. Del. Feb. 18,

1992); see also In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H. 1993) (citing 2 Collier on

Bankruptcy ¶ 361.01[1] at 361-66 (15th ed. 1993) (explaining that adequate protection can take

many forms and “must be determined based upon equitable considerations arising from the

particular facts of each proceeding”)); See In re Columbia Gas Sys., Inc., No. 91-803, 1992 WL

79323, at *2 (Bankr. D. Del. Feb. 18, 1992); In re Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y.

1996) (“the determination of adequate protection is a fact-specific inquiry . . . left to the vagaries

of each case”); In re Beker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986) (the application

of adequate protection “is left to the vagaries of each case, but its focus is protection of the secured

creditor from diminution in the value of its collateral during the reorganization process” (citation

omitted)). Courts generally have found that using cash collateral to preserve the value of the

secured creditors’ collateral is a form of adequate protection in itself. See, e.g., In re Salem Plaza

Assocs., 135 B.R. 753, 758 (Bankr. S.D.N.Y. 1992) (holding that debtor’s use of cash collateral

from shopping center to pay operating expenses, thereby “preserv[ing] the base that generates the

income stream,” provided adequate protection to the secured creditor).

       40.     Through this Motion, the Debtors seek the continued use of the Cash Collateral on

the terms set forth in the Final Order (which are incorporated into the proposed Order by

reference), subject to certain limitations. The Final Order was carefully calibrated and highly

negotiated, and provided for the use of the Prepetition Credit Agreement Collateral in exchange

for a comprehensive adequate protection package. That package provides safeguards to protect

against the post-petition diminution in value of the collateral resulting from the use, sale, or lease

of the collateral by the Debtors and the imposition of the automatic stay. Significantly, the adequate



                                                  28
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 29 of 33



protection package resolved the use of Cash Collateral on a consensual basis avoiding foreseeable

litigation that would have been value destructive and unhelpful for moving the Debtors’ cases

forward.

       41.     The Debtors propose to provide an adequate protection package equivalent to that

set forth in the Order. The Prepetition Secured Parties would not have consented to the Debtors’

use of collateral, including Cash Collateral, without the adequate protection provided in the Order.

Obtaining the use of collateral consensually saved the Debtors’ estates amounts far in excess of

what it could cost to litigate non-consensual use.

       42.     The Debtors believe that the proposed adequate protection in the Order and DIP

Agreement is necessary and sufficient for the Debtors to continue to use Cash Collateral.

Accordingly, the Debtors submit that the adequate protection is (a) fair and reasonable,

(b) necessary to satisfy the requirements of sections 363(c)(2) and 363(e) of the Bankruptcy Code,

and (c) in the best interests of the Debtors and their estates.

       43.     Courts in this district and others have approved similar adequate protection

packages in other recent chapter 11 cases. See, e.g., In re EXCO Resources, Inc., No. 18-30155

(MI) (Bankr. S.D. Tex. Jan. 16, 2018) (granting superpriority administrative claims, adequate

protection replacement liens, adequate protection payments, and fees and expenses on an interim

basis to the applicable prepetition secured creditors); In re LINN Energy, LLC, No. 16-60040

(DRJ) (Bankr. S.D. Tex. May 13, 2016) (same); In re Energy XXI LTD., No. 16-31928 (DRJ)

(Bankr. S.D. Tex. Apr. 15, 2016) (same); In re Goodrich Petrol. Corp., No. 16-31975 (MI) (Bankr.

S.D. Tex. Apr. 18, 2016) (same); In re Midstates Petrol. Co., No. 16-32237 (DRJ) (Bankr. S.D.

Tex. May 2, 2016) (same); In re Southcross Holdings LP, No. 16-20111 (MI) (Bankr. S.D. Tex.

Mar. 29, 2016) (same).



                                                  29
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 30 of 33



       44.     Further, the Prepetition Secured Parties will inherently benefit from the Debtors’

continued use of the Cash Collateral, which will prevent avoidable diminution in value of the Cash

Collateral and enhance the likelihood of preserving the Debtors’ overall value. See, e.g., 495 Cent.

Park Ave. Corp., 136 B.R. 626, 631 (Bankr. S.D.N.Y. 1992) (noting that, in determining whether

protection is “adequate,” courts consider “whether the value of the debtor’s property will increase

as a result of the” use of collateral or provision of financing); In re Sky Valley, Inc., 100 B.R. 107,

114 (Bankr. N.D. Ga. 1988) (“an increase in the value of the collateral . . . resulting from

superpriority financing could result in adequate protection.” (citation omitted)), aff’d sub nom.

Anchor Sav. Bank FSB v. Sky Valley, Inc., 99 B.R. 117 (N.D. Ga. 1989).

       45.     The Debtors believe continuation of the consensual use of Cash Collateral set forth

in the Final Order are reasonable, consistent with the Bankruptcy Code and applicable Fifth Circuit

law, and in the best interest of the Debtors’ estates and all stakeholders. The Debtors therefore

seek authority to continue to use Cash Collateral on the terms of the Order, as incorporated by

reference and modified by the terms of the Order.

       E.      The DIP Agent and the DIP Lenders Should Be Afforded Good-Faith
               Protection Under Section 364(e).

       46.     Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. Section 364(e) of the Bankruptcy Code provides that:

               The reversal or modification on appeal of an authorization under this section
               [364 of the Bankruptcy Code] to obtain credit or incur debt, or of a grant
               under this section of a priority or a lien, does not affect the validity of any
               debt so incurred, or any priority or lien so granted, to an entity that extended
               such credit in good faith, whether or not such entity knew of the pendency
               of the appeal, unless such authorization and the incurring of such debt, or
               the granting of such priority or lien, were stayed pending appeal.


                                                  30
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 31 of 33



11 U.S.C. § 364(e).

       47.     The DIP Facility is the result of the Debtors’ reasonable judgment and informed

determination that the DIP Lenders offered the most favorable terms on which to obtain vital

postpetition financing, and extensive arm’s-length, good-faith negotiations between the Debtors

and the DIP Lenders. The Debtors submit that the terms and conditions of the DIP Facility are

reasonable and appropriate under the circumstances, and the proceeds of the DIP Facility will be

used only for purposes that are permissible under the Bankruptcy Code. Accordingly, the Court

should find that the obligations arising under the DIP Facility and other financial accommodations

made to the Debtors have been extended by the DIP Agent and the DIP Lenders in “good faith”

within the meaning of section 364(e) of the Bankruptcy Code, and therefore the DIP Agent and

DIP Lenders are entitled to all of the protections afforded thereby.

       F.      The Automatic Stay Should be Modified on a Limited Basis.

       48.     The Order provides that the automatic stay provisions of section 362 of the

Bankruptcy Code will be modified to allow the DIP Lenders to file any financing statements,

security agreements, notices of liens, and other similar instruments and documents in order to

validate and perfect the liens and security interests granted to them under the Order. The proposed

Order further provides that the automatic stay is modified to the extent necessary to implement

and effectuate the terms of the Order. Stay modifications of this kind are ordinary and standard

features of debtor-in-possession financing arrangements, and, in the Debtors’ business judgment,

are reasonable and fair under the circumstances of these chapter 11 cases. See, e.g., In re Vanguard

Natural Resources, Inc. (DRJ) (Bankr. S.D. Tex. Apr. 30, 2019) (modifying automatic stay as

necessary to effectuate the terms of the order); In re Westmoreland Coal Company, (DRJ) (Bankr.

S.D. Tex. Nov. 15, 2018) (same); In re Southcross Holdings LP, No. 16-20111 (MI) (Bankr. S.D.

Tex. Apr. 11, 2016) (modifying automatic stay as necessary to effectuate the terms of the order);

                                                31
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 32 of 33



In re Autoseis, Inc., No. 14-20130 (RSS) (Bankr. S.D. Tex. Mar. 27, 2014) (same); In re ATP Oil

& Gas Corp., No. 12-36187 (MI) (Bankr. S.D. Tex. Aug. 17, 2012) (same); In re MPF Holdings

US LLC, No. 08-36084 (JB) (Bankr. S.D. Tex. Feb. 18, 2009) (same). The Debtors therefore

submit that the modification of the automatic stay as set forth in the Order should be approved.

                 WAIVER OF BANKRUPTCY RULE 6004(a) AND 6004(h)

       49.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                 RESERVATION OF RIGHTS

       50.     Nothing contained herein is intended or shall be construed as: (a) an admission as

to the validity of any prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ or any

other party in interest’s rights to dispute any prepetition claim on any grounds; (c) a promise or

requirement to pay prepetition claims; (d) an implication or admission that any particular claim is

of a type specified or defined in this Motion or any order granting the relief requested by this

Motion; (e) a request or authorization to assume any prepetition agreement, contract, or lease

pursuant to section 365 of the Bankruptcy Code; or (f) a waiver of the Debtors’ or any other party

in interest’s rights under the Bankruptcy Code or any other applicable law.

                                             NOTICE

       51.     Notice of this Motion shall be given to (a) the U.S. Trustee; (b) the Debtors’ 30

largest unsecured creditors on a consolidated basis; (c) counsel to White Oak Global Advisors,

LLC; (d) counsel to the agent under the Debtors’ second-lien credit facility; (e) the United States

Attorney’s Office for the Southern District of Texas; (f) the Internal Revenue Service; (g) any

party that has requested notice pursuant to Bankruptcy Rule 2002 as of the time of service; and

                                                 32
8326938v2
       Case 19-34752 Document 11 Filed in TXSB on 08/26/19 Page 33 of 33



(h) any party required to be served under Bankruptcy Local Rule 9013-1(d). Due to the nature of

the relief requested herein, the Debtors submit that no other or further notice need be provided.

                                         CONCLUSION

       52.     The Debtors respectfully request that the Court enter the Order substantially in the

form attached hereto, granting the relief requested in this Motion, and granting such other and

further relief the Court may deem proper.

Dated: August 26, 2019.
       Houston, Texas
                                                     PORTER HEDGES LLP

                                              By:     /s/ John F. Higgins
                                                     John F. Higgins (TX 09597500)
                                                     Eric M. English (TX 24062714)
                                                     M. Shane Johnson (TX 24083263)
                                                     Genevieve M. Graham (TX 24085340)
                                                     1000 Main Street, 36th Floor
                                                     Houston, Texas 77002
                                                     Telephone: (713) 226-6000
                                                     Fax: (713) 226-6248

                                                     PROPOSED COUNSEL FOR DEBTORS
                                                     AND DEBTORS IN POSSESSION




                                                33
8326938v2
